DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 8/31/20.  Claim(s) 8, 15, and 21 has/have been amended.  Therefore, Claims 8, 15, and 21 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/31/20, with respect to rejections regarding double patenting for claim(s) 8, 15, and 21 have been fully considered but they are not persuasive.  However the previously co-pending application is abandoned. The Examiner respectfully withdraws rejections regarding double patenting for claim(s) 8, 15, and 21.

Applicant’s arguments, see applicant’s remarks, filed 8/31/20, with respect to rejections under 35 USC 101 for claim(s) 8, 15, and 21 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 7-8.
The Examiner respectfully disagrees because while the amendment does further define the claims it does not make the abstract idea overcome the rejection as the invention is still not transforming data (instead data is analyzed).  There is no improvement in how a technology such as a computer functions instead there is a claimed better analysis.  Furthermore the amendment appears to be a business solution as claimed improvement is a better set of inputs for analysis which is at least business relations and business relations is defined as organizing human activity (commercial or legal interactions including marketing or sales activities or behaviors; business relations).

Thus, the arguments are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 8/31/20, with respect to rejections under 35 USC 103 for claim(s) 8, 15, and 21 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-9.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Lahti teaches an assessment system based on specific inputs however those input do not include sorting the generated assessment elements based on a success rate of previous candidates hired.  As noted by applicant Lahti does at least teach [0010, 0140, 0222] sorting the generated assessment elements based on inputs and furthermore [0252] provides for adjustment of data without affecting scope of the invention.  Dewar [0017] (not Lahti) is cited for adjust data based on a success rate of previous candidates hired as Dewar like Lahti can refine assessments based on criteria (data) and this data similar to Lahti’s [0252] adjustment of data without affecting scope of the invention.

Thus, the arguments are unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 8, 15, and 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 8, 15, and 21 as drafted, is/are a process (claim(s) 21 recites a series of steps) and a system (claim(s) 8 and 15 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to generating assessment questions for job candidates.

Claim 8: receiving a requirement, the requirement indicating a job;
obtaining records from a database that relate to the requirement;
filtering assessments among the records to develop a listing of assessment elements, wherein the assessment elements are questions to determine suitability for the job and each of the assessments include a set of the assessment elements;
providing the listing of assessment elements for administering to candidates for the job, wherein the obtaining the records includes obtaining historical records for the requirement that include previously used assessments for the requirement and the filtering the assessments includes sorting the previously used assessments based on employer-provided ratings of hired candidates corresponding with each of the previously used assessments and a percentage of takers of the previously used assessments that passed, the filtering the assessments includes sorting the previously used assessments based on a percentage of takers who passed for each of the previously used assessments, the obtaining the records includes obtaining generated assessment including sorting the generated assessment elements based on a success rate of previous candidates hired;
causing a memory device to work with a processor, wherein the assessment elements are stored with corresponding characterizations that indicates a rating of the assessment elements, and wherein the assessment elements further have an indication of importance;
displaying the assessment element on a display device; and
providing an interface to wirelessly communicate to a different system.
Claim 15 and 21: the same analysis as claim 8.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include system, database, processor, interface, system (claim(s) 8), computer program product comprising a computer readable non-transitory storage medium, processor (claim(s) 15), database, causinq a memory device to work with the processor, display device, interface, and system (claim(s) 15 and 21).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0026-0027]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 8, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahti et al. (US 2016/0283905 A1) in view of Dewar (US 2002/0055866 A1) and McCurry et al. (US 2010/0047757 A1).

Regarding claim 8, 15, and 21 (currently amended), Lahti teaches a computer program product for implementing a cognitive dynamic assessment advisor, the computer program product comprising a computer readable non-transitory storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform [see at least Fig. 1 and 2 and [0046, 0073, 0082] for a computer] a method comprising:
receiving a requirement, the requirement indicating a job or task [see at least [0008, 0095-0114, 0126] for receive job description and related information];
obtaining records from a database that relate to the requirement [see at least [0115, 0201-0202] for obtain data related to job from a database];
filtering assessments among the records to develop a listing of assessment elements, wherein the assessment elements are questions to determine suitability for the job and each of the assessments include a set of the assessment elements [see at least [0072, 0077-0080, 0185, 0222] for create an assessment by filtering data where data is large number of available tests via Atlas or SDS/SHL]; and
providing the listing of assessment elements for administering to candidates for the job [see at least [0072, 0222] for create an assessment], wherein the obtaining the records includes obtaining historical records for the requirement that include previously used assessments for the requirement [see at least [0010, 0140, 0222, 0008, 0126-0136] for job requirements such as assessments used on similar jobs/industries previously or previously selected such as previously used] and the filtering the assessments includes the previously used assessments, each of the previously assessments and a percentage of takers of the previously used assessments that passed [see at least [0072, 0077-0080, 0185, 0222] for create an assessment by filtering data where data is large number of available tests (assessments) via Atlas or SDS/SHL; [0010, 0140, 0222, 0008, 0126-0136] for job requirements such as assessments used on similar jobs/industries previously or previously selected such as previously used; [0132, 0163] for users who passed], the filtering the assessments includes the previously used assessments [see at least [0072, 0077-0080, 0185, 0222] for create an assessment by filtering data where data is large number of available tests via Atlas or SDS/SHL; [0010, 0140, 0222, 0008, 0126-0136] for job requirements such as assessments (tests) used on similar jobs/industries previously or previously selected such as previously used; [0132, 0163] for users who passed], the obtaining the records includes obtaining generated assessment elements corresponding with the requirement [see at least [0010, 0140, 0222, 0008, 0126-0136] for job requirements such as , the filtering the assessment elements includes based on characterizations and a set of assessments with characterization [see at least [0010, 0140, 0222] for job requirements such as assessments used on similar jobs/industries previously and other characteristics [0008, 0126-0136] such as difficulty (fairness/no adverse impact) ], the generated assessment elements based on characterizations includes the generated assessment elements based on data [see at least [0010, 0140, 0222] for job requirements such as assessments used on similar jobs/industries previously and other characteristics [0008, 0126-0136] such as difficulty (fairness/no adverse impact) ] ;
wherein the assessment elements are stored with corresponding characterizations that indicates a rating of the assessment elements, and wherein the assessment elements further have an indication of importance [see at least [0221, 0228] for stored assessments (assessment elements) which are used to create the assessment, where each assessment has stored properties (characterizations) that indicate usefulness [0251] example of assessment characterization (“predictiveness”) [0008] such as predictive power (rating of importance) ].

Lahti doesn’t/don’t explicitly teach but Dewar discloses includes employer-provided ratings of hired candidates corresponding with each of another set of previously used assessments [see at least [0017] employer ratings of employees who took a test (assessment) ] and adjust data based on a success rate of previous candidates hired [see at least [0017] employer ratings of employees who took a test ;
causing a memory device to work with a processor [see at least Fig. 1 and [0018-0019] for system server 106 (software platform 100 which includes web server 111 of McCurry) ];
displavinq data on a display device [see at least Fig. 1 and [0018-0019] for user device (102, 116, 120) which connects wirelessly to system server 106 (software platform 100 which includes web server 111 of McCurry) ];
wirelessly communicate to a different system [see at least Fig. 1 and [0018-0019] for user device (102, 116, 120) which connects wirelessly to system server 106 (software platform 100 which includes web server 111 of McCurry) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lahti with Dewar to include the limitation(s) above as disclosed by Dewar.  Doing so would help improve the hiring process by refining the questions and evaluation criteria used at each stage of the hiring process [see at least Dewar [0017] ].

Lahti in view of Dewar doesn’t/don’t explicitly teach but McCurry discloses includes sorting data based on a constraint [see at least [0123-0125] for sorting data], sorting data based on a constraint [see at least [0123-0125] for sorting data], sorting data including sorting data based on a constraint [see at least [0123-0125] for sorting data]; and
providing an interface to communicate to a different system [see at least [0027-0028] for “web server and presentation layer 111 to provide HTML navigation to the system users”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lahti in view of Dewar with McCurry to include the limitation(s) above as disclosed by McCurry.  Doing so would help provide additional guidance regarding the assessment elements beyond the user constraints.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624